Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  JANET GROVE,                                                                     2: l 5-cv-00869-BR
         Plaintiff,
                                                                          ORDER FOR ATTORNEY
          v.                                                         FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The comi finds and orders an attorney fee of$26,612.50 pursuant to 42 U.S.C. § 406(b).

The attorney fee of$6,355.35 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.




       Dated this   ""'2~(   day orfu-'----<7---'(..-...___=""·---' 2018.




                                                         Anna J. Brown
                                                         United States District Court Judge
